Citation Nr: 1810335	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-25 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease (DDD) of the lumbar spine, currently rated as 10 percent disabling prior to January 17, 2017, and 20 percent disabling from January 17, 2017, forward.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1991, and from September 1992 to January 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2011 rating decision granted service connection for DDD of the lumbar spine, with a noncompensable rating, effective February 1, 2011.  The Veteran appealed the assigned rating via an April 2012 notice of disagreement.  Thereafter, an April 2017 rating decision assigned a higher rating of 20 percent, effective January 17, 2017.  Then, a December 2017 rating decision assigned a higher rating of 10 percent for the period prior to February 17, 2017 (back to the effective date of service connection).

The Board remanded this matter in November 2016 and October 2017.


FINDINGS OF FACT

1.  For the period prior to January 17, 2017, the weight of the evidence fails to show that the Veteran's service-connected lumbar spine disability has manifested by forward flexion limited to 60 degrees or less, a combined range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or episodes of bed rest having a total duration of at least two weeks.

2.  For the period beginning in January 17, 2017, the weight of the evidence fails to show that the Veteran's service-connected lumbar spine disability has manifested by forward flexion limited to 30 degrees or less, ankylosis, or episodes of bed rest having a total duration of at least four weeks.


CONCLUSIONS OF LAW

1.  For the period prior to January 17, 2017, the criteria for a rating in excess of 
10 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  For the period beginning in January 17, 2017, the criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

This appeal arises from downstream issues following the grant of service connection for DDD of the lumbar spine.  Once service connection is granted the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Pursuant to the November 2016 Board remand, VA provided a VA examination in January 2017 to determine the current severity of the Veteran's lumbar spine disability.  Additionally, it was certified that there were no CAPRI records for the Veteran and records from Martin Army Hospital have been associated with the file.  As such, the Board finds substantial compliance with its prior remands.  The Board will now proceed to the merits.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

***

Service connection is in effect for DDD of the lumbar spine since February 1, 2011.  The Veteran seeks a higher initial rating.  His service-connected disability is rated under 38 C.F.R. § 4.71a, DC 5242.

Under DC 5242, degenerative arthritis of the spine is to be evaluated under either General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula of Diseases and Injuries of the Spine, 
a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors that must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

***

The Veteran underwent a VA examination in December 2010, prior to separation from service.  The Veteran reported subjective symptoms of stiffness, spasms, and decreased motion.  He denied any incapacitating episodes in the past 12 months.  On physical examination, the Veteran exhibited normal range of motion for the thoracolumbar spine, with no loss of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examination was also negative for radiating pain, muscle spasm, tenderness, guarding of movement, and ankylosis.  Straight-leg raising tests were also negative.

Treatment records from the Army facility (received September 26, 2013) reflect that the Veteran sought treatment for lower back pain on December 15, 2011.  
He reported a three-week history of pain in his lower back, left greater than right, with radiation around the left side of his hip.  At the time, the Veteran stated that he had not tried any over-the-counter (OTC) medications.  Physical examination was negative for tenderness on palpation and muscle spasm; there was full of range of motion for the thoracolumbar spine.  Subsequent treatment notes show that, on January 11, 2012, the Veteran again sought treatment for lower back pain, which had gotten worse in the past two weeks.  On physical examination, range of motion was abnormal.  Extension was limited by 50 percent, with pain at the end range.  Forward flexion was limited by 25 percent, with pain at the end range.  The Veteran underwent physical therapy.  Treatment records show an improvement.  Significantly, a treatment note from February 22, 2012, shows forward flexion within normal levels.  Extension was still limited by 50 percent.  A treatment note from February 28, 2012, shows forward flexion within normal levels.  Extension was approximately 75 percent.  A treatment note from March 15, 2012, shows forward flexion within normal levels.  Extension was approximately 95 percent.  Physical examinations were consistently negative for radicular symptoms.

Treatment records from the same Army facility (received October 20, 2017) show that the Veteran sought emergency treatment for low back pain in March 2016.  He reported a four-day history of back pain, which had gotten worst in the past 
24 hours.  Pain level was described as 5/10.  On physical examination, the examiner endorsed full range of motion for the musculoskeletal system.  In contrast, treatment records right before and right after March 2016 show reports of no back pain or pain controlled by Motrin.  See treatment notes from February 2016 an April 2016.

The Veteran underwent a second VA examination in January 2017.  On physical examination, range of motion was abnormal, with forward flexion limited to 
50 degrees, and extension limited to 15 degrees.  Abnormal range of motion contributed to functional loss, in the form of the Veteran being unable to bend or stoop regularly.  Passive range of motion was the same as active range of motion.  There was pain on active/passive motion and weight bearing/non-weight bearing.  There was, however, no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, or during flare-ups.  The examiner stated that the examination was medically consistent with the Veteran's reports of functional loss during flare-ups.  During a flare up, the Veteran report that the pain will "put him on his knees" and he could not move, stand, or sit for prolonged periods of time.  The examination was negative for radiculopathy and ankylosis.  The examiner diagnosed intervertebral disc syndrome and noted that the Veteran had had episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.

***

For the period prior to January 17, 2017, the Veteran's DDD of the lumbar spine is rated as 10 percent disabling.  For the Veteran to be entitled to the next higher rating of 20 percent, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or episodes of bed rest having a total duration of at least two weeks but less than four weeks.

In this case, the Board finds that a rating of 20 percent is not warranted prior to January 17, 2017, as the evidence fails to show symptomatology more nearly approximated by a rating of 20 percent.  In detail, the record is negative for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  Rather, the evidence shows forward flexion limited to 25 percent, which is equivalent to 67.5 degrees.  Similarly, the evidence is negative for a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While there is evidence of incapacitating episodes, the total duration of these episodes has been less than two weeks.  

For the period beginning in January 17, 2007, the Veteran's DDD of the lumbar spine is rated as 20 percent disabling.  For the next higher rating of 40 percent to be warranted, the evidence must show favorable ankylosis of the entire thoracolumbar spine, forward flexion limited to 30 degrees or less, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In this case, the evidence, as detailed above, consistently fails to show that the Veteran has ankylosis or forward flexion limited to 30 degrees or less.  Similarly, there is no argument or indications that he has had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As such, the evidence fails to support the next higher rating of 40 percent.

Finally, the Board finds that a separate rating is not warranted for any associated objective neurologic abnormalities, as the medical evidence is consistently negative for radicular pain or any other neurologic abnormality.  For example the report of the 2017 VA examination reflect no radicular pain or any other signs or symptoms due to radiculopathy and no other neurological abnormalities. 

In sum, the criteria for a rating in excess of 10 percent prior to January 17, 2017, and in excess of 20 percent thereafter, have not been met.  Accordingly, the Veteran's claim of a higher rating for his DDD of the lumbar spine must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Higher initial ratings for DDD of the lumbar spine are denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


